Opinion by
Wilson, J.
It was stipulated that the items marked “A,” “B,” and “C” are neither appropriate nor suitable for the purpose of ornamentation to which artificial' flowers may be temporarily devoted; that the items marked “A” have been produced by subjecting fibers of straw to various processing steps, including dyeing, which result in a completed article of commerce in chief value of straw; that the items marked “B” have been produced by subjecting fibers of straw to various processing steps which result in a completed article of commerce in chief value of straw in its natural state; that the items marked “C” have been produced by subjecting fibers of ramie to various processing steps which result in a completed article of commerce, not specially provided for, in chief value of vegetable fiber (other than cotton); and that the issue is the same in all material respects as that involved in Louis Weinberg Associates, Inc. v. United States (29 Cust. Ct. 182, C. D. 1465). In accordance with stipulation of counsel and following the cited authority, the merchandise was held dutiable as follows: (1) The items marked “A” as nonenumerated manufactured articles at 20 percent under paragraph 1558 on the merchandise imported prior to October 7, 1951, and at 10 percent under said paragraph, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T. D. 52739), supplemented by Presidential proclamation (T. D. 52827), on the merchandise imported on and after said date; (2) the items marked “B” as manufactures of straw, not specially provided for, at 12)4 percent under paragraph 1537 (a), as modified by the General Agreement on Tariffs and Trade (T. D. 51802), on the items imported prior to December 11, 1950, and at 25 percent under said paragraph of the tariff act on the items imported on and after said date, by virtue of T. D. 52587; and (3) the items marked “C” as manufactures in chief value of vegetable fiber (other than cotton) at 20 percent under paragraph 1023, as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T. D. 52373).